Case 3:21-cr-00068-TJC-JRK Document 23 Filed 07/20/21 Page 1 of 1 PageID 36



                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                        JACKSONVILLE DIVISION

  UNITED STATES OF AMERICA

  vs.                                           CASE NO. 3:21-cr-68-TJC-JRK

  CARLOS ANDRES PEDRAZA-
  AVALOS


                                     ORDER

        This cause came on to be heard on July 20, 2021, for the scheduled waiver

  of indictment and arraignment hearing at which counsel for the Defendant

  announced the Defendant’s desire to waive indictment. Defendant was advised

  of the charge and maximum penalties therefor and of his rights concerning

  waiver of indictment. The Defendant executed a Waiver of Indictment in open

  Court. The Court finds the Defendant knowingly, intentionally, voluntarily and

  freely waived his right to require the United States to present this case to a

  Federal Grand Jury and consented to prosecution by information.

        DONE AND ORDERED at Jacksonville, Florida on July 20, 2021.




  Copies to:
  Asst. U. S. Attorney (Corsmeier)
  Matt Shirk, Esquire
